UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 00-4888
A. Z. MCCLURE, a/k/a Az McClure,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Robert D. Potter, Senior District Judge.
                           (CR-93-23-P)

                   Submitted: December 20, 2001

                       Decided: January 2, 2002

   Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James S. Weidner, Jr., Charlotte, North Carolina, for Appellant. Rob-
ert J. Conrad, Jr., United States Attorney, Brian L. Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MCCLURE
                              OPINION

PER CURIAM:

  A. Z. McClure appeals the district court’s revocation of his term of
supervised release and imposition of a term of imprisonment. He
challenges the sufficiency of the evidence to support the district
court’s finding that he unlawfully possessed a firearm, the basis on
which his supervised release was revoked.

   This court reviews for abuse of discretion the district court’s deci-
sion to revoke a defendant’s supervised release and impose a term of
imprisonment. United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.
1995). In the face of a challenge to the sufficiency of the evidence,
a factfinder’s determination must be upheld if there exists substantial
evidence to support it, viewing the evidence most favorable to the
government. Glasser v. United States, 315 U.S. 60, 80 (1942). In
resolving issues of substantial evidence, this court does not weigh evi-
dence or review witness credibility. United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989). Rather, the credibility of witnesses is
within the sole province of the factfinder. United States v. Lamarr, 75
F.3d 964, 973 (4th Cir. 1996).

   McClure claims that the evidence supporting the district court’s
finding that he violated his supervised release by being in unlawful
possession of a firearm was insufficient to determine that he had
knowledge of the presence of the firearm found in the vehicle he was
driving. In support of his contention, he points to the testimony of a
defense witness who testified that the pistol found in McClure’s trunk
was hers, that she accidentally left it in the trunk of the vehicle she
shared with McClure, and that he had no knowledge of the presence
of the firearm.

   In contrast to the testimony of McClure’s witness, the government
presented testimony from the two arresting officers who observed the
firearm in the trunk, and who were informed prior to the vehicle stop
that a female passenger of the vehicle was in fear and that a weapon
was in the vehicle. The government also submitted evidence that
McClure had used weapons in the past based upon his lengthy gun-
related criminal history, as well as his own testimony at the revoca-
                     UNITED STATES v. MCCLURE                       3
tion hearing. McClure was proven to be the registrant of the vehicle
in which the firearm was found and his work tools were found in the
trunk along with the firearm. Furthermore, he conceded on cross-
examination that the owner of the firearm, his live-in companion, told
him prior to his arrest that she owned firearms, including the Ruger
9 millimeter handgun at issue.

   After hearing the contradictory evidence, the judge determined that
the government’s evidence was more credible than that presented by
McClure. Because this court may not review witness credibility, see
Saunders, 886 F.2d at 60, we affirm the revocation of McClure’s
supervised release, and the imposition of the twenty-one month term
of imprisonment. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                         AFFIRMED